Citation Nr: 0512614	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-02 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for eczematous 
dermatitis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1964.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  At present, the Board will adjudicate the issue of 
entitlement to service connection for COPD.  However, as the 
issue of service connection for eczematous dermatitis 
requires additional development, the Board will remand this 
issue for additional development to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with COPD.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letters issued May 2003, September 
2003 and February 2004, the June 2003 rating decision, and 
the January 2004 statement of the case (SOC).  In addition, 
the RO letters issued May 2003, September 2003 and February 
2004; and the January 2004 SOC also provided the veteran with 
specific information concerning the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made in June 2003 before February 2004, the date the last 
VCAA notification was sent to the veteran.  However, in 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters and the statement of the case, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted on a 
presumptive basis for certain listed diseases if manifested 
to a compensable degree within a one year period of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, the veteran contends that he currently suffers 
from COPD which is related to his active service, to include 
as due to exposure to herbicides and radiation.  In support 
of his claim, the veteran submitted a September 1969 letter 
of appreciation from his Commanding Officer which indicates 
that the veteran served on active duty from July 31, 1964 to 
August 8, 1964 aboard the U.S.S. Maddox, and described 
attacks against the enemy during which the veteran served.  
The veteran also submitted an award certificate that notes he 
participated in the 1962 nuclear test in the pacific aboard 
the U.S.S. Maddox.  In this respect, the Board notes that the 
veteran's service records, the DD Forms 214 and 215 show he 
had 3 years, 8 months and 13 days of foreign service, as well 
as that he was awarded a Combat Action Ribbon during his 
service.

With respect to the evidence of records, the Board notes that 
both the service medical records, and the post-service 
medical evidence of record are all completely devoid of any 
indication that the veteran was ever treated for or diagnosed 
with COPD during active service or thereafter.  The evidence 
of record includes the service medical records, records from 
the Tulsa VA Medical Center dated from 2003 to 2004, records 
from the Omni Medical Group dated from 1999 to 2000, and 
records from C. K. Doran, M.D., dated from 1977 to 1978.  
However, as noted above, these records are devoid of a 
current diagnosis of COPD.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for the claimed COPD.  The record 
simply does not include evidence that the veteran is actually 
currently diagnosed with COPD.  Additionally, the record does 
not include any medical evidence showing that the veteran 
presented symptoms related to the claimed COPD during active 
service; or that he was actually diagnosed with the 
disability during service.

The Board also acknowledges the veteran and his 
representative's argument that the veteran currently suffers 
from respiratory problems.  However, the law is clear that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration). "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In 
this case, service connection may only be establish for a 
firm diagnosis of COPD, which the evidence does not currently 
show.  Respiratory symptomatology, if any, is not sufficient 
to establish service connection.

For the foregoing reasons, service connection for COPD must 
be denied.  In arriving at this conclusion, the Board has 
considered the veteran's written argument and lay statements, 
submitted in support of the veteran's claim that he has COPD 
related to service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992). 

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder was not incurred in or aggravated 
by service, given that the evidence of record is completely 
devoid of evidence supporting the veteran's contentions of a 
current disability.  As such, the Board finds that the 
evidence is not in at least relative equipoise, and that the 
reasonable doubt rule is not for application in this case.  
The veteran's claim of service connection for COPD is denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991). 


ORDER

Service connection for COPD is denied.


REMAND

As noted above, pursuant to the VCAA, VA first has a duty to 
notify the appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duty to notify the claimant and the representative, if any, 
of any information and evidence needed to substantiate and 
complete a claim, as set forth in the VCAA, has not been 
fulfilled regarding the issue on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this respect, it appears that the veteran is receiving on 
going private and/or VA medical treatment for the claimed 
skin disorder.  As these records may be relevant to the claim 
on appeal, the RO should assist the veteran in obtaining any 
relevant recent records.  

In addition, the Board acknowledges that the veteran is 
currently seeking entitlement to service connection for 
eczematous dermatitis, to include as secondary to herbicides 
exposure and radiation.  The Board is of the opinion that the 
veteran should be afforded a VA examination in order to 
determine the nature and etiology of the veteran's skin 
disorder, in order to comply with the requirements of Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The examiner 
should be requested to review the claims folder, and provide 
an opinion as to whether it is at least as likely as not that 
the veteran's eczematous dermatitis is causally related to 
event(s) in service, to include any exposure to herbicides or 
ionizing radiation.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his claimed 
eczematous dermatitis since April 2003, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Additionally, the RO 
should request that the veteran provide 
information as to the dates of any 
treatment for his claimed eczematous 
dermatitis at any VA Medical Center since 
April 2003.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of the claimed 
eczematous dermatitis.  The examiner 
should be requested to review the claims 
folder and must indicate in the 
examination report that such review was 
performed.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
eczematous dermatitis is causally related 
to any event(s) in service, to include 
exposure to herbicides and/or ionizing 
radiation.  Additionally, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed eczematous dermatitis is related 
to any post-service event(s) or diseases.  
If the etiology of the claimed skin 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the examiner reconcile any 
contradictory evidence regarding the 
etiology of the veteran's eczematous 
dermatitis, including the January 1978 
statement from Dr. Doran relating 
dyshidrotic eczema to post-service job-
related tension and stress.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notifications or refusal to report 
notices, whichever applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above-
referenced development, the RO should 
readjudicate the claim of entitlement to 
service connection for eczematous 
dermatitis, to include as due to 
herbicides and ionizing radiation 
exposure, taking into consideration the 
holding in Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  If the claim 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


